Exhibit 10.2

 



Loan Agreement

 

Lender: Takung Cultural Development (Tianjin) Co., Ltd. (a company registered in
the People’s Republic of China with registered address at Room 1704-9158, Block
A Kuang Shi International Building, Xiangluo Bay, Tianjin Free Trade Area
(Central Business District), China)

 

Borrower: Xiaohui Wang, Exit-Entry Permit for Travailing to and from Hong Kong
and Macau No.: C25469808

 

Guarantor: Chongqing Wintus (New Star) Enterprises Group (a company registered
in the People’s Republic of China, registration No.: 500103000048186) 

 

The three parties enter into this Agreement after full consultation. 

 

Article 1. The Borrower borrows RMB24,461,505 (equivalent to US$3,499,500) from
the Lender. The loan period shall commence from the date when the Lender pays
the full amount to the Borrower (tentatively January 1, 2016) and end on March
31, 2017. 

 

Article 2. Upon expiry of the loan period, the Borrower shall repay the above
principal to the Lender in a lump sum. The parties can agree in advance to
shorten or extend the loan period. 

 

Article 3. The Borrower designates the following account as the loan account.
The loan is deemed to have been provided to the Borrower once it is transferred
into this designated account by the Lender. The Borrower and the Guarantor
warrants that the funds will be legally transferred and used, and shall be
solely responsible for the relevant legal liabilities.

 

Name of account holder: Chongqing Wintus (New Star) Enterprises Group

 

Account opening bank: Beipei Sub-branch, Chongqing Branch, China Construction
Bank

 

Account No.: 

 



 

 

 

 

Article 4. The Guarantor shall be jointly responsible for all repayment
liabilities of the Lender under this Agreement, including without limitation to
the principal and all costs in relation to collection of debts. 

 

Article 5. This Agreement has three original copies, each of the Lender, the
Borrower and the Guarantor will keep one original copy, which shall have equal
legal effect. 

 

Article 6. This Agreement shall take effect from January 1, 2017. 

 

 

Lender:

 

Date: January 4, 2017

 

 

 

 

Borrower:

 

Date: January 4, 2017

 

Guarantor:

 

Date: January 4, 2017

 

 

 



 

 